Citation Nr: 0813280	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1978 until 
September 1980.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  The Board notes that the veteran's 
claims folder was subsequently transferred to the Salt Lake 
City, Utah RO, and finally to the Seattle, Washington RO.

The veteran was granted an evaluation of 30 percent for PTSD 
in the September 2003 rating decision.  However, in a 
November 2007 rating decision, the RO in Salt Lake City, Utah 
increased the veteran's evaluation to a 50 percent rating, 
effective April 25, 2003, the date of receipt of claim for 
service connection.


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of panic attacks, 
irritability, angry outbursts, hypervigilance, startled 
response, and depressive mood, with Global Assessment of 
Functioning (GAF) scores indicating no more than moderate 
impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the veteran is appealing the initial rating 
assignment as to her PTSD.  In this regard, because the 
September 2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the September 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.130, DC CODE 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.



Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, personnel records, and reports of VA and 
private post-service examinations.  Additionally, the 
veteran's statements and in support of her appeal are 
affiliated with the claims folder and the veteran was 
afforded a VA examination.  The Board, after careful review 
of the veteran's statements, service records, and medical 
records, has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for PTSD in the 
September 2003 rating decision on appeal, and initially 
assigned an evaluation of 30 percent under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  However, a November 2007 rating 
decision increased the veteran's rating to 50 percent, 
effective April 25, 2003, which corresponds to the date of 
receipt of the veteran's original claim for service 
connection.  

Under DC 9411, an evaluation of 50 percent is appropriate 
where the veteran suffers from occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  An 
evaluation at the next highest rating level, 70 percent, is 
appropriate where the veteran suffers from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

In this case, the record contains examinations and treatment 
records.  The veteran was afforded a private examination at 
the request of the VA in September 2003.  At that time, the 
veteran reported a long history of frequent nightmares and 
flashbacks of the stressor events.  She had difficulty 
falling and staying awake, and had irritability and outbursts 
of anger.  The veteran experienced difficulty concentrating 
and had severe hypervigilance.  She tried to avoid 
activities, places, or people that drew recollections of the 
traumatic events, especially men.  She also avoided thoughts, 
feelings, or conversations that drew recollections of the 
events.  She felt isolated, detached and estranged from other 
people, and suffered marked diminished interest in 
activities.  In addition, the veteran suffered from severe 
mood swings that were controlled by medication.  On 
observation, the veteran was clean and neat, and her grooming 
and hygiene were average.  She was alert, cooperative, 
pleasant, and relaxed.  Her mood was normal.  She did not 
exhibit any bizarre posturing, gait, or maneuvering, and 
didn't appear depressed, anxious, or in any way emotionally 
distressed.  She was able to focus attention and had no 
difficulty making decisions.  Suicidal or homicidal ideations 
were denied, as were hallucinations, delusions, or psychotic 
symptoms.  The veteran was alert and oriented to place and 
time, and her concentration, abstract thinking, insight and 
judgment were intact and good.  Her thought process was 
intact and no obsessive or ritualistic behavior was noted.  
The examiner diagnosed the veteran with PTSD and Bipolar 
Disorder, and assigned a GAF score of 58 for PTSD.  

Also of record are 2003 and 2004 records of the VA Medical 
Facility in Sepulveda, where the veteran saw a counselor and 
took part in a PTSD group.  In September 2003, the veteran 
reported frequent nightmares and flashbacks.  She avoided 
relationships with men and had difficulties working with men; 
specifically becoming hypervigilant and suspicious of their 
intentions.  She denied dissociation or increases startle.  
The veteran was observed to be alert and oriented, friendly 
and engaging.  Her mood was good with full and appropriate 
affect.  Her thinking processes were linear and she was of 
fair intelligence and had good judgment.  No homicidal or 
suicidal ideations were admitted, and she denied any recent 
mood fluctuations, or feelings of hopelessness, helplessness, 
worthlessness, or guilt. 

In January 2004, the counselor noted that the veteran 
continued to struggle emotionally with interpersonal 
relationships.  Her emotional reactions to conflicts in 
relationships had sharpened, leading the veteran to become 
hyper somnolent and avoidant, withdrawing to her room and 
declining to socialize.  The veteran's efforts at good self-
care had also diminished.  The veteran complained in February 
2004 of hyperirritability and finding herself in angry 
confrontations.  She was highly suspicious of others' 
intentions and feared being trapped in situations with 
authority figures.  The counselor observed the veteran to be 
slightly agitated and tearful.  

By April 2004, the veteran's anxiety and depression were 
worsening, and she experienced racing thoughts and mildly 
hyperverbal speech.  She was not having difficulty, however, 
with impulsivity, recklessness, or psychotic symptoms, and 
denied any suicidal or homicidal ideations, delusions, or 
paranoia.  

An additional private examination took place in December 
2005.  The veteran was assessed as having minimal but 
persistent symptoms of PTSD, with a fair prognosis, and a GAF 
score of 60.  With regard to her symptoms, at the time of the 
examination the veteran suffered nightmares several times a 
month and occasionally thinks back to what had happened to 
her.  In addition, the veteran was observed to be in the same 
friendly, cooperative, and appropriate mental state as she 
was at the September 2003 examination, with no problems noted 
in thought processes, functioning, mood, speech, knowledge, 
or memory.  

In addition, the record contains treatment records from VAMC 
Salt Lake City, Utah, for 2007.  Upon intake in April 2007, 
the veteran was observed as being cooperative, appropriately 
dressed, and with a positive mood.  Her affect was anxious 
and her speech had a sightly pressured rate and tone, 
although it was logical and goal directed.  She was oriented 
to place and time, and denied suicidal or homicidal ideations 
or perceptual distortion.  The veteran reported that she was 
recently let go from her job as a computer salesperson due to 
her inability to learn the system.  She stated that a change 
in her medication had led to an increase in anxiety and lack 
of concentration.  At an August 2007 examination, the veteran 
relayed that she felt fairly euthymic and described her mood 
as 'okay.'  She denied any current suicidal or homicidal 
ideation, but admitted to auditory and visual hallucinations.  
She also relayed a history of believing other people could 
read her mind.  Nightmares had diminished and were rare, but 
the veteran continued to re-experience the trauma and avoid 
people, places, and things that reminded her of it.  She 
continued to have a sense of detachment from others and 
emotional numbing.  She still suffered from hypervigilance, 
startled response, and irritability, but was able to control 
her emotional outbursts.  

Finally, the veteran was afforded an additional VA 
examination in October 2007.  At that time, the veteran 
reported intrusive memories every three days, as well as 
nightmares of being cornered by a group of people.  She 
avoided thinking about military experiences, and tended to 
avoid situations that reminded her of them.  She also avoided 
parties, strangers, military people, and especially meeting 
men outside of work.  She had a loss of interest in things 
she used to enjoy and felt cut off from people.  The veteran 
had frequent irritability, angry outbursts, hypervigilance, 
startled response, and problems with oversleeping.  Also, the 
veteran relayed that she received her bachelor's degree in 
2005, and that she had been working full-time at a department 
store since May 2006.  Upon observation, the examiner noted 
that the veteran's mood had a slight to mild depressive 
quality and that the veteran's thought processes were 
basically linear but with some vagueness at times.  Some of 
the veteran's thought content had a mildly paranoid flavor at 
times and her recent memory had decreased.  The examiner 
assigned a GAF score of 55. 

Based on the evidence of record, the Board finds that an 
initial rating in excess of 50 percent for PTSD is not 
warranted at any time during the rating period on appeal.  In 
reviewing the 70 percent criteria, the Board observes that 
the veteran has consistently appeared neatly dressed and 
cooperative.  She is not shown to experience near-continuous 
panic or depression, she is able to function independently, 
and she does not suffer from homicidal ideations or obsessive 
rituals.  Although the most recent VA examination did 
indicate that she had some suicidal ideation, she denied any 
intent, and past examinations have been repeatedly negative 
for any evidence of suicidal ideation.  Her speech has 
consistently been goal oriented and intact, and her judgment 
and reasoning are average.  The Board does note that the 
veteran has experienced impaired impulse control with anger 
outburst, and has reported difficulty in dealing with 
stressful situations and in maintaining relationships.  
However, the veteran has remained married and maintains a 
close relationship with her mother.  She has also maintained 
full-time employment since May 2006.  The Board finds that, 
throughout the pendency of this claim, her PTSD has not been 
manifested by a degree of symptomatology to so as to warrant 
a higher rating.  Thus, the Board finds that, on the whole, 
the veteran's symptoms more accurately reflect an evaluation 
of 50 percent.  

The Board believes this finding is consistent with the Global 
Assessment of Functioning (GAF) scores of 55, 58, and 60, 
which were assigned on examination.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). A GAF score of 
71 to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

Multiple examiners determined that the veteran is moderately 
impaired due to PTSD, with GAF scores of 55, 58, and 60.  The 
Board acknowledges that a GAF score is probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  However, the Board recognizes 
that the objective clinical findings are nevertheless more 
probative in making this important determination, as these 
findings more accurately portray the relevant symptoms of the 
veteran's PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  There is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores or objective clinical 
findings; and, in fact, they are both commensurate with no 
more than her current rating.  

In conclusion, the Board finds that the evidence of record 
demonstrates that, during the entire period on appeal, the 
veteran's symptoms were consistent with the current 50 
percent rating.  After careful consideration, the Board finds 
that the preponderance of the evidence in this case falls 
against the claimant, making the benefit of the doubt rule 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


